DETAILED ACTION
Status of Application
Claims 1-7 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180240620 A1), in view of Chu (US 20150136576 A1), further in view of Lin et al. (US 20130140165 A1).
Regarding claim 1, Che teaches a mouse, comprising: a casing, comprising a button; a circuit board, disposed in the casing; a micro switch base, disposed on the circuit board, (Figs 1 and 2 shows a mouse with a casing with circuit board 12 and switch base 142 and switch 18 with pins 182. Para 15-24)	
Comprising opening; (Para 15-24. Fig. 2 shows 142 with pins for pins 182 to go through to connect to circuit board 12)
and a micro switch, fixed on the micro switch base through at least one of the first openings, and electrically connected to the circuit board through opening; (Fig 2 shows switch 18 fixed on the base 142, and connect to circuit board 12 through opening in 142)
However Chen does not teach 
(i) switch with more than 3 pins;
(ii) comprising a plurality of first openings and a plurality of second openings; and a micro switch, fixed on the micro switch base through at least one of the first openings, and electrically connected to the circuit board through the first openings or the second openings.
However regarding the aforementioned (i),
Chu teaches switch with more than 3 pins (Fig. 2 shows the switches with more than 3 pins)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Chen with Chu to teach switch with more than 3 pins in order to tailor the switch design according to design requirement and design choice to vary the connections of pins through pin number variations.
However regarding the aforementioned (ii),
Lin teaches pins connected to circuit board through individual openings.
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Chen and Chu with Lin to teach comprising a plurality of first openings and a plurality of second openings; and a micro switch, fixed on the micro switch base through at least one of the first openings, and electrically connected to the circuit board through the first openings or the second openings in order to produce predictable result of providing electrical connections to the switch through individual openings in the base and this means there are plurality of first openings and second openings as there are more than 3 pins.
Examiner also takes official office that variations in design of switches with multiple pins with its connections to circuit board are fully within the purview of anyone of ordinary skilled in the art use of switches and its underlying operating mechanism with pins are sufficiently sophisticated nowadays.

Regarding claim 2, please refer to the rejection for claim 1 as rejection for claim 1 already teaches alignment of pins as shown by Chu and individual openings to accommodate pins since the arrangement of pins for switches are fully within the purview of anyone of ordinary skilled in the art, which means that the opening would be arranged correspondingly.
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Chen, Chu and Lin to teach wherein the first openings are evenly arranged on the micro switch base along the long side of the micro switch base in order to produce predictable result of providing electrical connections to the switch through individual openings in the base depending on pins arrangement which means in this case the pins are evenly arranged on the micro switch base along the long side of switch.

Regarding claim 3, please refer to the rejection for claim 1 as rejection for claim 1 already teaches alignment of pins as shown by Chu and individual openings to accommodate pins since the arrangement of pins for switches are fully within the purview of anyone of ordinary skilled in the art, which means that the opening would be arranged correspondingly.
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Chen, Chu and Lin to teach wherein, the second openings are symmetrically distributed on both sides of the first openings in order to produce predictable result of providing electrical connections to the switch through individual openings in the base depending on pins arrangement which means in this case there are also pins symmetrically distributed on both sides of the first openings that accommodate pins.
Regarding claim 4, Chen, Chu and Lin already teach he mouse according to claim 1, 
And Chen further teaches wherein, the micro switch base comprises a plurality of metal flexible plates, respectively disposed in the first openings. (Fig. 2: 148 is the metal flexible plates. Para 18. 15-24)

Regarding claim 5,  Chen, Chu and Lin already teach the mouse according to claim 1, 
And Chen further teaches wherein, the micro switch base comprises a plurality of metal contacts, respectively disposed in the second openings. (Fig. 2: 148 is the metal contacts. Para 18. 15-24)

Regarding claim 6, refer to rejection for claim 1 as Lin already teaches mechanical switch. (Para 41).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180240620 A1), in view of Chu (US 20150136576 A1), in view of Lin et al. (US 20130140165 A1), further in view of Vishay Semiconductors (Transmissive Optical Sensor with Phototransistor Output, 07/02/2009).
Regarding claim 7, Chen, Chu and Lin already teach the mouse according to claim 1, 
However Chen, Chu and Lin does not teach wherein, the micro switch is an optical micro switch, the optical micro switch comprises a first pin and a plurality of second pins, the first pin corresponds to one of the first openings, and the second pins corresponds to the second openings.
However use of optical switch is fully within anyone of ordinary skilled in the art as shown by the optical switch made by Vishay Semiconductors. (page 5)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Chen, Chu and Lin to teach wherein, the micro switch is an optical micro switch, the optical micro switch comprises a first pin and a plurality of second pins, the first pin corresponds to one of the first openings, and the second pins corresponds to the second openings in order to produce predictable result of provide actuation function to the mouse by using optical switches in the button.   Please note that rejection for claim 1 already shows switches can have various number of pins. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/           Primary Examiner, Art Unit 2626